Citation Nr: 1642114	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  11-12 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include degenerative disk disease of the lumbar spine.

2.  Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to November 1968.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge in May 2015.  The transcript of the proceeding is of record.

The Board remanded the appealed claims in July 2015, and they now return to the Board for further review. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is needed.  

The Veteran stated over the course of claim and appeal that he had in-service hospitalization for injury to the back, but service hospitalization records were   never sought.  Further medical questions must also be answered.  For these reasons, an additional remand is required for both of the appealed claims.

With respect to the pes planus claim, the medical opinion obtained is not sufficient as it did not address whether the Veteran's condition was congenital.  Accordingly, remand for an addendum opinion is needed.   As the Veteran has alleged that his back condition is secondary to his pes planus, the claim for service connection for the back condition must also be remanded as it is intertwined with the pes planus claim. 

In his claim submitted in February 2008, the Veteran asserted that he injured        his back in service lifting a 50-caliber machine gun for which injury he received treatment at Ft. Lewis, Washington, and subsequently at Ft. Benning, Georgia.  He indicated that back difficulties began in July 1967, with treatment from July 1967  to November 1968.  A request for hospital records should be made through official sources.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records and associate them with the claims file.  

2.  Specifically request from the service department      any records of service hospitalizations.  If additional information is needed from the Veteran to permit such request, the Veteran should be asked to provide the necessary information.  Any records and responses received should be documented in the record.  If no records can be obtained, the Veteran should be notified   of such. 

3.  Thereafter, send the claims file to a VA podiatrist        to obtain an addendum opinion.  If a new examination      is deemed necessary by the podiatrist to provide the requested opinions, one should be scheduled.  Following review of the claims file, the podiatrist is asked to respond to the following:

a.  Is the Veteran's pes planus a congenital condition that clearly existed prior to his military service?  Please explain why or why not.

b.  If so, did the condition undergo a permanent worsening (as opposed to temporary flare up   or exacerbation of symptoms) as a result of service?  Please explain why or why not.

c.  If the pes planus did not clearly exist prior to service, is the current pes planus a continuation or maturation of the pes planus noted on separation examination?  Please explain why or why not. 

4.  After undertaking the development above and any additional development deemed necessary, the Veteran's claim for service connection for pes planus should be readjudicated.  If that claim is granted, a medical opinion addressing whether the back disability was aggravated by the pes planus should be obtained. 

5.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished          a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




